Citation Nr: 1426342	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran is service connected for a right knee disability, rated as 10 percent disabling, and a back disability, rated as 20 percent disabling. 

2.  The Veteran has an eleventh grade education and last worked full time in February 2009 as a manager at an auto parts store. 

3.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to TDIU on an extraschedular basis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability (that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation) as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a) (2013), rating boards should refer to the Director of Compensation and Pension Service (Director) for extraschedular consideration in all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2013).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2013).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); see also Van Hoose, 5 Vet. App. at 375.

Analysis 

In this case, the Veteran is service-connected for a right knee disability, rated as 10 percent disabling, and a back disability, rated as 20 percent disabling.  Therefore, he does not have a single disability rating of 60 percent or more, or a combined disability rating of 70 percent or more.  Thus, the requirements under 38 C.F.R. § 4.16(a)(2013) have not been met.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated that he is unemployable due to his service-connected back disability.  

After a review of the evidence of record, the Board finds that TDIU is warranted on an extraschedular basis.

In his VA 21-4192, the Veteran stated that his service-connected back disability prevented him from working.  He indicated that he left his last job because of his disability, had not attempted to obtain employment since becoming too disabled to work, had an eleventh grade education, and did not have any specialized education or training.  

In a VA 21-4192 received in June 2009, the Veteran's former employer, Bumper to Bumper Auto Parts, confirmed that the Veteran was employed as a store manager from June 1992 to May 2009 and that his employment ended after he exhausted Family Medical Leave Act (FMLA) time.  

The October 2009 VA spine examination report noted that the Veteran had four lumbar spine surgeries, including a lumbar fusion.  The Veteran reported that he was prescribed oxycodone three times per day and morphine twice a day for back pain.  The Veteran indicated that he worked as a manager at an auto parts store until he medically retired in January 2009 after pain and flare-ups caused him to miss work.  

The Veteran was provided a VA general medical examination in January 2010.  With respect to his back disability, the Veteran reported that his back pain was a constant 8/10, he had weakness in his right leg, that he could only walk 100 yards before needing to rest, that he could not stand for long periods of time, that he could not drive longer than one hour, and that he could not do activities that required bending or lifting.  With respect to his right knee disability, the Veteran reported that his pain was 3/10, that his knee was sometimes stiff, and that he had fatigability and lack of endurance bending and squatting.  He noted that although his knee disability sometimes affected his daily activities, it had not affected his usual occupation.  

With regard to his employment history, the Veteran reported that he worked as an auto parts store manager and stopped working because he felt he could not continue to work with all the standing, climbing, and reaching that was required.  He noted that he was receiving Social Security Disability.  Upon physical examination of the Veteran's joints, no fatigue, weakness, lack of endurance, incoordination, instability, objective evidence of painful or abnormal motion, or guarding was evident.  The Veteran was noted to have a limp related to his back disability, but the examiner stated that he had no functional limitations related to standing or walking.  The examiner opined that the Veteran's back disability prevented him from being gainfully employed for light or heavy duty work and that his knee disability did not prevent him from being gainfully employed for light or heavy duty work.  

Social Security Administration (SSA) records were received in April 2010.  In an April 2009 Health Care Provider Certification, Dr. Cook, D.C., indicated that the Veteran had acute pain and weakness in his back that necessitated intermittent or less than full time employment.  He further stated that the Veteran was incapacitated 1-2 times per month and was unable to sit or stand for extended periods.  A June 2009 functional assessment report by Dr. Post, D.O., noted that the Veteran could occasionally lift up to 20 pounds, frequently lift 10 pounds, stand or walk for about 6 hours, and sit for about 6 hours.  In a June 2009 functional capacity report, Dr. Hopkins, P.T., COMT, opined that the Veteran did not meet any level of competitive work.  In support of his conclusion, he noted that the Veteran could only carry 15-20 pound at waist level, could not lift below waist level, was unable to lift overhead, had significant difficulty kneeling, squatting, and bending, and that his sitting and standing tolerance was limited to 15-20 minutes.  Treatment records from Dr. Calodney, M.D., indicated that the Veteran could walk, stand, and sit for 30-60 minutes.  In a July 2009 statement, Dr. Calodney indicated that due to the Veteran's low back and bilateral lower extremity pain, in an eight hour workday he could only sit for two hours and stand and walk for one hour respectively.  He also stated that the Veteran was unable to carry more than 15 pounds at waist level, unable to lift from lower than waist level, unable to repetitively bend at the waist, unable to squat, crawl, unable to climb a ladder, but able to climb stairs, and had difficulty reaching above shoulder level.  An August 2009 functional assessment by Dr. Cremona, M.D., indicated that in a normal eight hour workday, the Veteran could stand or walk at least two hours and sit about six hours.  Although Dr. Cremona noted that prior functional capacity testing suggested that the Veteran was capable of sedentary work, he found that the Veteran's social security disability claim was supported. 

Pursuant to the Board's March 2012 remand, the RO submitted the Veteran's case to the Director of Compensation Service to determine whether the Veteran was entitled to a TDIU on an extraschedular basis.  In a November 2013 opinion, the Director found that an extraschedular grant of TDIU was not warranted.  The Director stated that the most recent VA opinion indicated the Veteran was prevented from physical occupations, but not sedentary ones.  The Director went on to note that the VA examiner's opinion was of limited value because it did not mention what, if any, effect the Veteran's service-connected disabilities had on his ability to perform sedentary activities.  Nonetheless, the Director found that the examiner seemed to indicate that the Veteran was prevented from physical but not sedentary activity.  Thus, extraschedular TDIU was not warranted. 

In this case, there is conflicting evidence as to whether the Veteran's service-connected disabilities preclude gainful employment consistent with the Veteran's education and occupational experience.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  As noted previously, the Veteran has an eleventh grade education, no specialized training, and worked as an auto parts store manager for approximately 17 years before medically retiring.  The Board finds Dr. Cremona, Dr. Calodney, and Dr. Hopkins' reports and statements highly persuasive.  That evidence indicates that the Veteran's service-connected back disability has a substantial effect on his ability to lift, bend, sit, stand, or walk for prolonged periods.  Specifically, the functional capacity testing performed by Dr. Cremona, as well as statements by Dr. Calodney, indicate that in a normal day the Veteran can at most sit, stand, and walk for two hours, and Dr. Hopkins opined that the Veteran did not meet any level of competitive employment.  Resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU on an extraschedular basis is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In making this conclusion, the Board has not overlooked the negative evidence of record.  However, the Board finds that evidence is of diminished probative value.  

With regard to the January 2010 VA examination report, the Board notes that probative SSA records were not associated with the claims file until April 2010.  As such, the January 2010 VA examiner did not have the opportunity to review those records and the positive medical opinions therein.  Additionally, the examiner's findings were ambiguous.  The examiner opined that the Veteran's low back disability prevented him from being gainfully employed for light or heavy duty work, however, the examiner did not address whether the Veteran was able to perform sedentary employment.  Although the Director interpreted the examiner's statement as indicating that the Veteran was not prohibited from performing sedentary activities, the Board finds that interpretation cannot be made while still affording the Veteran the benefit of doubt under 38 C.F.R. § 3.102 (2013).  

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's jurisdiction to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996); see also Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Resolving any doubt in the Veteran's favor, the Board finds that his service-connected disabilities preclude him from securing and following a substantially gainful occupation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Thus, the Board finds that entitlement to TDIU is warranted on an extraschedular basis.


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


